Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 04/20/2022, the Examiner acknowledges the following:
Claims 1 - 19 were amended.
Claims 1 – 8 and 11 – 19 were amended and the previous claim interpretation under 35 USC 112f is withdrawn by the Examiner.
Claim 10 was amended to include the term “non-transitory” related to the computer-readable recording medium and the previous rejection under 35 USC 101 is withdrawn by the Examiner.
Claims 1, 9, 10 and 11 were amended and the previous rejections under 35 USC 112(a) and 35 USC 112(b) are withdrawn by the Examiner.
Currently, claims 1 – 19 are pending and they are being examined on the merits.


Allowable Subject Matter
3.	Claims 1 – 19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior/related art teaches: Slinger (US 2009/0095912 A1) teaches an imaging apparatus with a plurality of active pixels that are capable of being transmissive or opaque to light, wherein a plurality of different masks can be set  as to provide some image output;  Iinuma (JP 2017-011513 – translation previously provided) teaches a CMOS image sensor that is enabled to provide a more accurate exposure control which can be obtained more quickly; McCarten (US 2010/0097514 A1) teaches an image capturing device which employs an iris block that varies the aperture or a neutral density block that intercepts the light path; Endo (US 2012/0074942 A1) that teaches a CMOS/CCD imaging unit adds a CDS (correlated double sampling) and a circuit and a gain control  and timing generator that supplies the clock signals to operate the imager .

5.	 However, no prior/related art is deemed to explicitly teach “wherein each directive pixel of the plurality of directive pixels is configured to receive incident light from an imaging target, the incident light enters the plurality of directive pixels without intervention of any of an imaging lens and a pinhole. each directive pixel of the plurality of directive pixels has an incident angle directivity, the incident angle directivity for each directive pixel of the plurality of directive pixels is independently set with respect to an incident angle of the incident light, the incident angle directivity indicates a value of a detection signal modulated based on the incident angle of the incident light at the plurality of directive pixels, and the detection signal is obtained from the plurality of directive pixels; and Page 3 of 18Application No. 16/755,324 Reply to Office Action of December 20, 2021 a non-directive pixel configured to receive the incident light which enters the non-directive pixel without the intervention of any of the imaging lens and the pinhole, wherein the non-directive pixel does not have a configuration that provides an incident angle directivity; and a circuitry  configured to control  exposure of the plurality of directive pixels based on a non-directive detection signal outputted from the non-directive pixel”.


6.	Regarding independent claims 1, 9, 10 and 11, the prior/related art of record whether alone or in combination to teach, suggest or explicitly render obvious an imaging apparatus or imaging device or a method for controlling exposure, comprising an imaging device including a plurality of directive pixels as disclosed in “wherein each directive pixel of the plurality of directive pixels is configured to receive incident light from an imaging target, the incident light enters the plurality of directive pixels without intervention of any of an imaging lens and a pinhole. each directive pixel of the plurality of directive pixels has an incident angle directivity, the incident angle directivity for each directive pixel of the plurality of directive pixels is independently set with respect to an incident angle of the incident light, the incident angle directivity indicates a value of a detection signal modulated based on the incident angle of the incident light at the plurality of directive pixels, and the detection signal is obtained from the plurality of directive pixels; and Page 3 of 18Application No. 16/755,324 Reply to Office Action of December 20, 2021 a non-directive pixel configured to receive the incident light which enters the non-directive pixel without the intervention of any of the imaging lens and the pinhole, wherein the non-directive pixel does not have a configuration that provides an incident angle directivity; and a circuitry  configured to control  exposure of the plurality of directive pixels based on a non-directive detection signal outputted from the non-directive pixel” as combined in the independent amended claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. T. Watanabe et al., US 2014/0111661 A1 – it teaches an image capture apparatus comprising: a shake detection unit configured to detect a shake of said image capture apparatus; a translational motion correction amount calculation unit configured to calculate, based on an output of said shake detection unit, a first correction amount for correcting a translational motion component of image blurring generated in a captured image due to the shake; a perspective component correction amount calculation unit configured to calculate, based on the output of said shake detection unit, a second correction amount for correcting a perspective component of the image blurring generated in the captured image due to the shake; an image stabilization unit configured to correct the image blurring of the captured image based on the first correction amount and the second correction amount; and a control unit configured to restrict, if a panning state of said image capture apparatus is determined, said translational motion correction amount calculation unit and said perspective component correction amount calculation unit so as to decrease correction capability for the translational motion component and the perspective component. Fig 2A gives a detail of a pinhole camera.
2. J. Pyo et all., US 2018/0047766 A1 – it teaches an image sensor comprising: a semiconductor substrate including a first pixel region and a second pixel region; a first isolation structure in the semiconductor substrate to define the first and second pixel regions; a first photoelectric conversion element and a second photoelectric conversion element in each of the first and second pixel regions; a second isolation structure between the first and second photoelectric conversion elements in the first pixel region; and an isolation dopant region between the first and second photoelectric conversion elements in the second pixel region, wherein a center of the second isolation structure is shifted relative to a center of the first pixel region when viewed from a plan view, wherein the first pixel region is one of a plurality of first pixel regions and the second pixel region is one of a plurality of second pixel regions, and wherein the first pixel regions and the second pixel regions are alternately arranged along a first direction. It also teaches a first and a second incident angles and a first and second refraction angles related how the light hits the first or second pixel regions and how it is refracted by the same pixel regions.


Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697